NATHANIEL R. JONES, Circuit Judge,
dissenting. Although I agree with parts IV and V of the majority opinion, I disagree with parts II and III and, therefore, would remand this case for a new trial. Accordingly, I respectfully dissent.
I
Plaintiff-appellant contends that the trial court abused its discretion in holding that plaintiff’s prior guilty plea to the charges of assault and battery and disorderly conduct was admissible evidence, because the plea was hearsay and its probative value was substantially outweighed by the danger of unfair prejudice and by its tendency to mislead the jury. I agree.
Federal Rule of Evidence 803(22) excludes the following from the hearsay rule: “Evidence of a final judgment, entered after a trial or upon a plea of guilty (but not upon a plea of nolo contendere), adjudging a person guilty of a crime punishable by death or imprisonment in excess of one year, to prove any fact essential to sustain the judgment....” As a threshold matter, this case indeed involves “[ejvidence of a final judgment ... entered upon a plea of guilty” — in other words, a piece of paper recording the fact that Mr. Hancock was convicted, upon a plea of guilty. The majority evidently reasons that this piece of paper is a statement of Mr. Hancock; thus, when offered against him, the statement is admissible as an admission.
Of course, the piece of paper is not a statement of Mr. Hancock; instead, it is a public record, which records the fact that Mr. Hancock pleaded guilty. In other words, the piece of paper is a statement of the court that it convicted Mr. Hancock after he pleaded guilty. That statement by the court, that public record, that piece of paper, is hearsay. An admission is contained within the hearsay, but that admission is admissible only if the hearsay is admissible.
Federal Rule of Evidence 803(22) provides the rule for this form of hearsay. It provides an exception for only hearsay statements evidencing a crime punishable by death or imprisonment in excess of one year. Because Mr. Hancock’s conviction does not meet the criteria, the report of his conviction remains “[ejvidence of a final judgment, entered ... upon a plea of guilty” that is excluded as hearsay.
Lest there be any doubt, the advisory committee included the following explanation of the policy behind this rule: “[pjrac-tical considerations require exclusion of *1377convictions of minor offenses, not because the administration of justice in its lower echelons must be inferior, but because motivation to defend at this level is often minimal or nonexistent.” Fed.R.Evid. 803(22) advisory committee’s note. This policy rationale, coupled with the fact that the record of conviction is hearsay containing an admission but not an admission itself, leads to only one logical conclusion: “[i]n order to effectuate the express policy of Rule 803(22) barring evidence of convictions punishable by imprisonment for less than one year, evidence of guilty pleas in non-felony cases should not be allowed as admissions under Rule 801(d)(2), or as statements against interest pursuant to Rule 804(b)(3).” 4 Jack B. Weinstein & Margaret A. Berger, Weinstein’s Evidence ¶ 803(22)[01], at 354-55 (1975).
This case provides a classic example. Faced with felony charges, Mr. Hancock was motivated to, and did in fact, defend against the charges. But then the state offered a deal. It offered to drop the felony charges in return for a guilty plea to misdemeanor charges and the payment of a $60 fine. Now Mr. Hancock had to weigh $60 against legal fees. He had to weigh $60 against the possibility of conviction, no matter how remote. In short, the state’s offer of such an outstanding plea bargain effectively removed any motivation that Mr. Hancock may have had to defend against the charges.
The majority rejects the straightforward application of Rule 803(22). First, it erroneously reasons that the record of conviction is itself an admission of Mr. Hancock, rather than merely hearsay containing an admission. This reasoning, however, leads to the anomalous result that misdemeanor convictions entered after a trial or a hearing would still be excluded, because they are not admissions. To admit misdemeanor convictions upon a guilty plea yet exclude misdemeanor convictions following a hearing is inconsistent with the first line of Rule 803(22), which treats “[ejvidence of a final judgment, entered after a trial or upon a plea of guilty” in equal terms. Furthermore, there is no reason to assume that one is any more probative of guilt than the other, as the majority expressly acknowledges in footnote 1.
The majority avoids this inconsistency by doing an end run around the Rules of Evidence. The majority holds, in the alternative, that even if the conviction is hearsay, it is admissible under the catch-all exception of Rule 803(24). That rule provides an exception for the following type of statement:
A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (A) the statement is offered as evidence of a material fact; (B) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and (C) the general purposes of these rules and the interests of justice will best be served by admission of the statement into evidence.
Fed.R.Evid. 803(24) (emphasis added).
The first problem with applying the catch-all exception here is that the exception only applies to types of hearsay that are not covered by the other exceptions. “Evidence of a final judgment, entered ... upon a plea of guilty” is, however, covered by Rule 803(22). A fair response to this contention would be that Rule 803(22) technically only applies to “[ejvidence of a final judgment, entered ... upon a plea of guilty ..., adjudging a person guilty of a crime punishable by death or imprisonment in excess of one year.” The note of the advisory committee, however, resolves this ambiguity by noting that “[practical considerations require exclusion of convictions of minor offenses.” Thus, Rule 803(22) does express an intention to exclude misdemean- or convictions. It does not leave the issue ambiguous.
The majority omits the above discussion and, instead, focuses on the trustworthiness of the statement. Superficially, statements of courts and public records are certainly the most trustworthy of all hearsay statements. The issue here, however, is *1378whether Mr. Hancock’s admission, within the hearsay record, is probative of guilt. On this precise issue, the advisory committee has ruled that records of conviction are untrustworthy whenever used for this purpose, because potential misdemeanants often lack motivation to defend against the charges.1 To ignore the advisory committee’s statement is in direct conflict with part (C) of the catch-all exception, which explicitly requires that a court’s utilization of the catch-all exception must be consistent with “the general purposes of these rules.”
II
Plaintiff-appellant contends also that the trial court committed reversible error when, after ruling that evidence of a prior action to recover no-fault benefits from Mr. Hancock’s insurer was inadmissible, the trial court nevertheless allowed defense counsel to question plaintiff regarding the existence of the action. The record supports appellant’s contention:
[THE COURT:] Then we have the plaintiffs’ motion in limine to exclude evidence of no fault insurance coverage regarding the auto accident and evidence of other insurance coverage for certain medical expenses and bills. Now, that is one to which you have not had an opportunity to address yourself; is that correct?
MR. LYNCH: That is true, Judge Woods.
THE COURT: I can see no basis at this point for projecting into this lawsuit insurance.
MR. LYNCH: I will stipulate that the issue of insurance, I believe according to the law and collateral source at this point, is not a matter for the jury to hear.
There is, however, a pleading in that particular case, sworn pleading under oath where Ms. Hancock, through her attorney, states that, as a result of a rollover accident, “I was caused to be mentally incapacitated and, further, physically incapacitated for life as a result of the rollover accident.” It’s my position, at least that paragraph of the complaint, a sworn document under oath is an admission against interest in this case; whereas they are attempting to say that the incident with the Oakland County Sheriff’s Department seven months earlier caused them to be mentally incapacitated and physical non-function. So, that’s the purpose that I would introduce that paragraph out of the complaint that relates exactly to that issue.
MR. FIEGER: Your Honor, Mr. Lynch plays fast with the rules.
THE COURT: I thought we were talking no fault insurance regarding the auto accident, evidence of other insurance coverage for other bills and motions in that regard.
Now, I don’t see how that is germane to what I was talking about.
MR. LYNCH: Judge, I agree. I will not get into those questions.
THE COURT: So much for that.
MR. FIEGER: He wants to put in the complaint filed against the auto insurance, which they denied coverage. There are no sworn statements anywhere. There is a complaint filed against the auto insurer. If he is going to put in portions, who has already admitted liability—
THE COURT: We are not going to do that. We are not trying that lawsuit.
J.A. at 740-42.
The district court’s subsequent decision (apparently off the record) to admit the statement in the complaint as an admission was an abuse of discretion. First, the admission of the evidence violates the court’s ruling on the motion in limine. At the very least, therefore, the court should have stated on the record its reason for subsequently admitting the evidence. Second, the allegation in the complaint that the auto accident “caused” Mr. Hancock’s condition is in no way inconsistent with the theory that the accident aggravated a preexisting con*1379dition. Thus, the statement does not constitute an admission.
In fact, the evidence is not even relevant. The issue of whether the auto accident aggravated a preexisting condition, or instead, was the initial cause of the injury, is not relevant to the insurer’s liability. If Mr. Hancock had medical payments coverage, he was covered for any injuries sustained. For example, consider an individual with a broken arm — the result of an attack — who later re-breaks the arm in an auto accident. If the individual’s insurer denies coverage for the injury, the individual may sue the insurer. In a later suit against the attacker, however, evidence of the suit against the insurer is not probative of whether the attacker broke the arm in the first place. Similarly, Mrs. Hancock’s attempt to obtain medical payments coverage is not probative of the ultimate cause of the injury. The fact that the auto accident occurred was not concealed from the jury, and the insurance coverage was not relevant.
The court’s decision to admit the evidence was not harmless error. Introduction of the “admission” in the prior complaint deceived the jury by suggesting that Mrs. Hancock claimed elsewhere that the injuries were due to the roll-over accident rather than the alleged beating. The jury may have used this supposed evidence of fabrication to support its conclusion that the beating did not even take place. Thus, introduction of the evidence was inconsistent with substantial justice. Combined with the admission of the misdemeanor conviction, I would find that this is the type of error that necessitates a remand for new trial. See Fed.R.Evid. 103.

. The same problem arises if any of the other hearsay exceptions are used to avoid the requirements of Rule 803(22). See, e.g., Fed. R.Evid. 803(8) (public record exception).